DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejections under 35 USC 103:
Applicant’s Argument: Applicant argues pages 13-15 that Rahman in view of Soliman and Papasakellariou fails to teach a first configuration with repetitions and wherein the second RACH configuration has a higher number of repetitions.
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claim to recite a different number of repetitions in the configurations thus changing the scope of the invention. Am updated search was a performed and a rejection with a new reference is included below.
  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims recite the following limitations:
means for determining in claim 26, line 2
means for transmitting in claim 26 line 5
means for determining the one or more parameters in claim 27, line 3
means for determining the configuration in claim 28 line 2

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Applicant specification [0041] indicates these means may comprise transmit processor, receive processor, and controller / processor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 8, 10-16, 18, 20-34 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (“Rahman”) (US 20160338109 A1) in view of Soliman et al. (“Soliman”) (US 20120052855 A1) and Kim et al. (“Kim”) (US 20200045735 A1).

Regarding claim 1, Rahman teaches:
A method of wireless communication performed by a network entity, comprising: determining, based at least in part on a configuration of a first random access channel associated with a second cell [¶0097-100, small cell base station receives information from second node being PCell including random access configuration being first random access channel configuration], one or more parameters of a configuration of a second RACH [¶0107-121 configure second random access channel configuration being the claimed first random access configuration based on configuration of second cell to be orthogonal and not overlap, the node 110 “may determine the first random access channel configuration for the wireless communication device 121 to be used in the first cell 115 such that it is orthogonal to the at least second random access channel configuration […] may configure the first PRACH such that it does not overlap in time with the second PRACH […] change or re-configure its PRACH configuration, e.g. PRACH index, upon information or request received from the second node 111, 112. The changed or re-configured first PRACH configuration is orthogonal to the PRACH configuration in the second cell”] associated with a small cell provided by the network entity [¶0061 may be small cell or macro cell], wherein a first RACH format configured for the first RACH is different from a second RACH format configured for the second RACH, wherein the one or more parameters include the second RACH format [¶0103-110, RACH configuration of small cell configured to be orthogonal to configuration of macro cell by configuring format i.e. timing format of small cell RACH configuration to be different from timing format of RACH for macro cell, the RACH format with the timing format being included as the one or more parameters]; and transmitting an indication of the one or more parameters of the configuration of the second random access channel [Figure 10, step 1004, ¶0121, transmit to another node].
Rahman teaches determining random access configuration of a second node, and in ¶0061 network nodes may comprise an eNB, but not expressly the random access configuration is for a macro node, however Soliman teaches a configuration of a first random access channel associated with a macro cell [¶0053-55, FAP sniffs air interface / scans surrounding cells thus comprising a frequency range and listens for broadcast of a macro cell to detect macro cell and see ¶0100-101, in an embodiment, sniffing LTE channels includes monitoring PRACH information for macro cell].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahman to obtain configuration associated specifically with a macro cell. Rahman teaches PRACH configuration is obtained from a second node but not that it is expressly associated with a macro cell however it would be obvious to modify Rahman to obtain the configuration expressly associated with a macro cell as in Soliman for purposes of FAP synchronization and timing retrieval ¶0055-58 from macro cells. 
Rahman-Soliman teaches a first and second configuration for a macro and small cell respectively, however does not specify a repetition can be higher for the second configuration. Kim shows however that a base station RACH configuration can comprise multiple configurations including a first RACH format and a second RACH format, and wherein the second RACH format indicates a higher quantity of repetitions than the first RACH format [¶0317, multiple configurations for accessing service provided by a network entity as in ¶0299-301 or ¶0278 and Figure 18-22, and one configurations includes a RACH format with more repetitions than the other see “repetition configuration included in the first configuration may be set to be lower than that in a second RACH repetition configuration included in the second configuration”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahman such that one configuration has more repetitions. Rahman teaches two configurations with different parameters and it would have been obvious to modify Rahman to specify that one configuration may have more repetitions as in Kim as there may be multiple variations of parameters such as power or repetitions between configurations and the claim does not specify a specific reason or necessity to use higher quantities thus it would have been obvious to modify a configuration to include more repetitions in order that the UE may retry random access after a failure with different parameters ¶0311 and ¶0317.

Regarding claim 2, Rahman-Soliman-Kim teaches: The method of claim 1, wherein determining the one or more parameters of the configuration of the second RACH comprises: determining the one or more parameters to reduce one or more of collisions or interference with the first RACH [Rahman ¶0068-69 wherein a purpose of the invention is to configure RACH parameters to minimize delays necessary for avoiding collisions / interference between RACH configurations, ¶00107-121, configure non-overlap RACH configuration i.e. reduce collision].

Regarding claim 3, Rahman-Soliman-Kim teaches: The method of claim 1, further comprising: determining the configuration of the first rRACH based at least in part on performance of a network listen operation [Rahman ¶097-100, small cell base station receives configuration of RACH for macro cell, considered broadly network listen operation i.e. receiving communication on the network].

Regarding claim 4, Rahman-Soliman-Kim teaches:
The method of claim 3.
Rahman teaches a network listen operation but does not teach a scan however Soliman teaches wherein the network listen operation comprises: a scan of one or more frequency ranges to detect the macro cell [¶0053-55, FAP sniffs air interface / scans surrounding cells thus comprising a frequency range and listens for broadcast of a macro cell to detect macro cell], and a determination of the configuration of the first RACH [¶0055, acquire timing and frequency information from neighboring cells by scanning interface, and see ¶0100-101, in an embodiment, sniffing LTE channels includes monitoring PRACH information for macro cell].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahman to obtain configuration by scanning channels. Rahman teaches PRACH configuration is obtained but not how it is obtained specifically thus it would be obvious to modify Rahman to perform the listening operation of Soliman for purposes of FAP synchronization and timing retrieval ¶0055-58. 

Regarding claim 5, Rahman-Soliman-Kim teaches:
The method of claim 1, wherein the one or more parameters comprise: a first set of frequency resources for the second RACH, wherein the first set of frequency resources is different from a second set of frequency resources configured for the first RACH [Rahman ¶0103-110, configure RACH parameters to include resources orthogonal to the other, second cell RACH configuration for the first random access channel, ¶0052-53 orthogonal defined as operating on different carriers, Examiner considering a carrier to be a first set of frequency resources i.e. resource blocks as shown in Figure 1].

Regarding claim 6, Rahman-Soliman teaches:
The method of claim 1, wherein the one or more parameters comprise: a first set of time-domain resources for the second RACH, wherein the first set of time-domain resources is different from a second set of time-domain resources configured for the first RACH [Rahman ¶0103-110, RACH configuration of small cell configured to be orthogonal to configuration of macro cell by configuring time resources to be non-overlapping, see ¶0052-53, may be a sub-frame comprising time resources].

Regarding claim 8, Rahman-Soliman-Kim teaches:
The method of claim 1.
Rahman teaches different configurations but not expressly different power values however Kim teaches wherein the one or more parameters comprise: a first transmission power for the second RACH, wherein the first transmission power is a reduced transmission power [¶0317 a second configuration with lower transmission power value than first configuration].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahman such that one configuration has lower power. Rahman teaches two configurations with different parameters and it would have been obvious to modify Rahman to specify that one configuration may have lower power as in Kim as there may be multiple variations of parameters such as power or repetitions between configurations and the claim does not specify a specific reason or necessity to use lower power thus it would have been obvious to modify a configuration to include lower power in order that the UE may retry random access after a failure with different parameters ¶0311 and ¶0317.

Regarding claim 10, Rahman-Soliman-Kim teaches:
The method of claim 8, wherein the first transmission power is associated with a preamble received target power parameter [Kim ¶0317 power is for preamble target power considered the claimed parameter, see rationale for combination as in claim 8].

Regarding claim 11, Rahman teaches:
A network entity for wireless communication, comprising: a memory; and one or more processors coupled to the memory, wherein the one or more processors [¶0061 teaches network node being pico BS known to comprise the technology, Figure 12, ¶0156] are configured to: determine, based at least in part on a configuration of a first random access channel (RACH) associated with a second cell [¶0097-100, small cell base station receives information from second node being PCell including random access configuration being first random access channel configuration, wherein network node may be base station / eNB considered macro cell], one or more parameters of a configuration of a second RACH [¶0107-121 configure second random access channel configuration being the first random access configuration based on configuration of other cell to be orthogonal and not overlap, “may determine the first random access channel configuration for the wireless communication device 121 to be used in the first cell 115 such that it is orthogonal to the at least second random access channel configuration […] may configure the first PRACH such that it does not overlap in time with the second PRACH […] change or re-configure its PRACH configuration, e.g. PRACH index, upon information or request received from the second node 111, 112. The changed or re-configured first PRACH configuration is orthogonal to the PRACH configuration in the second cell”]
associated with a small cell provided by the network entity [¶0061 may be small cell or macro cell]; wherein a first RACH format configured for the first RACH is different from a second RACH format configured for the second RACH, wherein the one or more parameters include the second RACH format [¶0103-110, RACH configuration of small cell configured to be orthogonal to configuration of macro cell by configuring format i.e. timing format of small cell RACH configuration to be different from timing format of RACH for macro cell, the RACH format with the timing format being included as the one or more parameters]
and transmit an indication of the one or more parameters of the configuration of the second RACH [Figure 10, step 1004, ¶0121, transmit to another node].
Rahman teaches determining random access configuration of a second node, and in ¶0061 network nodes may comprise an eNB, but not expressly the random access configuration is for a macro node, however Soliman teaches a configuration of a first random access channel associated with a macro cell [¶0053-55, FAP sniffs air interface / scans surrounding cells thus comprising a frequency range and listens for broadcast of a macro cell to detect macro cell and see ¶0100-101, in an embodiment, sniffing LTE channels includes monitoring PRACH information for macro cell].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahman to obtain configuration associated specifically with a macro cell. Rahman teaches PRACH configuration is obtained from a second node but not that it is expressly associated with a macro cell however it would be obvious to modify Rahman to obtain the configuration expressly associated with a macro cell as in Soliman for purposes of FAP synchronization and timing retrieval ¶0055-58 from macro cells. 
Rahman-Soliman teaches a first and second configuration for a macro and small cell respectively, however does not specify a repetition can be higher for the second configuration. Kim shows however that a base station RACH configuration can comprise multiple configurations including a first RACH format and a second RACH format, and wherein the second RACH format indicates a higher quantity of repetitions than the first RACH format [¶0317, multiple configurations for accessing service provided by a network entity as in ¶0299-301 or ¶0278 and Figure 18-22, and one configurations includes a RACH format with more repetitions than the other].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahman such that one configuration has more repetitions. Rahman teaches two configurations with different parameters and it would have been obvious to modify Rahman to specify that one configuration may have more repetitions as in Kim as there may be multiple variations of parameters such as power or repetitions between configurations and the claim does not specify a specific reason or necessity to use higher quantities thus it would have been obvious to modify a configuration to include more repetitions in order that the UE may retry random access after a failure with different parameters ¶0311 and ¶0317.

Regarding claim 12, Rahman-Soliman-Kim teaches:
The network entity of claim 11, wherein the one or more processors, to determine the one or more parameters of the configuration of the second RACH, are configured to: determine the one or more parameters to reduce one or more of collisions or interference with the first RACH [Rahman ¶0068-69 wherein a purpose of the invention is to configure RACH parameters to minimize delays necessary for avoiding collisions / interference between RACH configurations, ¶0107-121, determines configuration that does not overlap i.e. collide].

Regarding claim 13, Rahman-Soliman-Kim teaches: The base station of claim 11, wherein the one or more processors are further configured to: determine the configuration of the first RACH based at least in part on performance of a network listen operation [Rahman ¶097-100, small cell base station receives configuration of RACH for macro cell, considered broadly network listen operation i.e. receiving communication on the network].

Regarding claim 14, Rahman-Soliman-Kim teaches:
The network entity of claim 13.
Rahman teaches a network listen operation but does not teach a scan however Soliman teaches wherein the network listen operation comprises: a scan of one or more frequency ranges to detect the macro cell [¶0053-55, FAP sniffs air interface / scans surrounding cells thus comprising a frequency range and listens for broadcast of a macro cell to detect macro cell], and a determination of a configuration of the first random access channel [¶0055, acquire timing and frequency information from neighboring cells by scanning interface, and see ¶0100-101, in an embodiment, sniffing LTE channels includes monitoring PRACH information for macro cell].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahman to obtain configuration by scanning channels. Rahman teaches PRACH configuration is obtained but not how it is obtained specifically thus it would be obvious to modify Rahman to perform the listening operation of Soliman for purposes of FAP synchronization and timing retrieval ¶0055-58. 


Regarding claim 15, Rahman-Soliman-Kim teaches:
The network entity of claim 11 wherein the one or more parameters comprise: a first set of frequency resources for the second random access channel, wherein the first set of frequency resources is different from a second set of frequency resources configured for the first random access channel [Rahman ¶0103-110, parameters include resources orthogonal to the other RACH configuration for the first random access channel, ¶0052-53 orthogonal defined as operating on different carriers, Examiner considering a carrier to be a first set of frequency resources i.e. resource blocks see Figure 1].

Regarding claim 16, Rahman-Soliman-Kim teaches:
The network entity of claim 11, wherein the one or more parameters comprise: a first set of time-domain resources for the second random access channel, wherein the first set of time-domain resources is different from a second set of time-domain resources configured for the first random access channel [Rahman ¶0103-110, RACH configuration of small cell configured to be orthogonal to configuration of macro cell by configuring time resources to be non-overlapping, see ¶0052-53, may be a sub-frame comprising time resources].

Regarding claim 18, Rahman-Soliman-Kim teaches:
The network entity of claim 11.
Rahman teaches different configurations but not expressly different power values however Kim teaches wherein the one or more parameters comprise: a first transmission power for the second RACH, wherein the first transmission power is a reduced transmission power [¶0317 a second configuration with lower transmission power value].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahman such that one configuration has lower power. Rahman teaches two configurations with different parameters and it would have been obvious to modify Rahman to specify that one configuration may have lower power as in Kim as there may be multiple variations of parameters such as power or repetitions between configurations and the claim does not specify a specific reason or necessity to use lower power thus it would have been obvious to modify a configuration to include lower power in order that the UE may retry random access after a failure with different parameters ¶0311 and ¶0317.

Regarding claim 20, Rahman-Soliman-Kim teaches:
The network entity of claim 18, wherein the first transmission power is associated with a preamble received target power parameter [Kim ¶0317 for preamble target power parameter, see rationale for combination as in claim 18].

Regarding claim 21, Rahman teaches:
A non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions [Figure 12 ¶0157] comprising: one or more instructions that, when executed by one or more processors of a network entity, cause the network entity to: [¶0061 teaches network node being pico BS known to comprise the technology, Figure 12, ¶0156] determine, based at least in part on a configuration of a first random access channel associated with a second cell [¶0097-100, small cell base station receives information from second node being PCell including random access configuration being first random access channel configuration, wherein network node may be base station / eNB considered macro cell], one or more parameters of a configuration of a second random access channel [¶0107-121 configure second random access channel configuration being the first random access configuration based on configuration of other cell to be orthogonal and not overlap, “may determine the first random access channel configuration for the wireless communication device 121 to be used in the first cell 115 such that it is orthogonal to the at least second random access channel configuration […] may configure the first PRACH such that it does not overlap in time with the second PRACH […] change or re-configure its PRACH configuration, e.g. PRACH index, upon information or request received from the second node 111, 112. The changed or re-configured first PRACH configuration is orthogonal to the PRACH configuration in the second cell”]
associated with a small cell provided by the network entity [¶0061 may be small cell or macro cell]; 
wherein a first RACH format configured for the first RACH is different from a second RACH format configured for the second RACH, wherein the one or more parameters include the second RACH format [¶0103-110, RACH configuration of small cell configured to be orthogonal to configuration of macro cell by configuring format i.e. timing format of small cell RACH configuration to be different from timing format of RACH for macro cell, the RACH format with the timing format being included as the one or more parameters]
and transmit an indication of the one or more parameters of the configuration of the second random access channel [Figure 10, step 1004, ¶0121, transmit to another node].
Rahman teaches determining random access configuration of a second node, and in ¶0061 network nodes may comprise an eNB, but not expressly the random access configuration is for a macro node, however Soliman teaches a configuration of a first random access channel associated with a macro cell [¶0053-55, FAP sniffs air interface / scans surrounding cells thus comprising a frequency range and listens for broadcast of a macro cell to detect macro cell and see ¶0100-101, in an embodiment, sniffing LTE channels includes monitoring PRACH information for macro cell].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahman to obtain configuration associated specifically with a macro cell. Rahman teaches PRACH configuration is obtained from a second node but not that it is expressly associated with a macro cell however it would be obvious to modify Rahman to obtain the configuration expressly associated with a macro cell as in Soliman for purposes of FAP synchronization and timing retrieval ¶0055-58 from macro cells. 
Rahman-Soliman teaches a first and second configuration for a macro and small cell respectively, however does not specify a repetition can be higher for the second configuration. Kim shows however that a base station RACH configuration can comprise multiple configurations including a first RACH format and a second RACH format, and wherein the second RACH format indicates a higher quantity of repetitions than the first RACH format [¶0317, multiple configurations for accessing service provided by a network entity as in ¶0299-301 or ¶0278 and Figure 18-22, and one configurations includes a RACH format with more repetitions than the other].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahman such that one configuration has more repetitions. Rahman teaches two configurations with different parameters and it would have been obvious to modify Rahman to specify that one configuration may have more repetitions as in Kim as there may be multiple variations of parameters such as power or repetitions between configurations and the claim does not specify a specific reason or necessity to use higher quantities thus it would have been obvious to modify a configuration to include more repetitions in order that the UE may retry random access after a failure with different parameters ¶0311 and ¶0317.

Regarding claim 22, Rahman-Soliman-Kim teaches:
The non-transitory computer-readable medium of claim 21, wherein the one or more instructions, that cause the base station to determine the one or more parameters of the configuration of the second random access channel, cause the network entity to: determine the one or more parameters to reduce one or more of collisions or interference with the first random access channel [Rahman ¶0068-69 wherein a purpose of the invention is to configure RACH parameters to minimize delays necessary for avoiding collisions / interference between RACH configurations, ¶0107-121 configuration is non-overlapping thus not colliding].

Regarding claim 23, Rahman-Soliman-Kim teaches: The non-transitory computer-readable medium of claim 21, wherein the one or more instructions further cause the network entity to: determine the configuration of the first random access channel based at least in part on performance of a network listen operation. [Rahman ¶097-100, small cell base station receives configuration of RACH for macro cell, considered broadly network listen operation i.e. receiving communication on the network].

Regarding claim 24, Rahman-Soliman-Kim teaches:
The non-transitory computer-readable medium of claim 23. 
Rahman teaches a network listen operation but does not teach a scan however Soliman teaches wherein the network listen operation comprises: a scan of one or more frequency ranges to detect the macro cell [¶0053-55, FAP sniffs air interface / scans surrounding cells thus comprising a frequency range and listens for broadcast of a macro cell to detect macro cell], and a determination of a configuration of the first random access channel [¶0055, acquire timing and frequency information from neighboring cells by scanning interface, and see ¶0100-101, in an embodiment, sniffing LTE channels includes monitoring PRACH information for macro cell].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahman to obtain configuration by scanning channels. Rahman teaches PRACH configuration is obtained but not how it is obtained specifically thus it would be obvious to modify Rahman to perform the listening operation of Soliman for purposes of FAP synchronization and timing retrieval ¶0055-58. 

Regarding claim 25, Rahman-Soliman-Kim teaches:
The non-transitory computer-readable medium of claim 21, wherein the one or more parameters comprise one or more of: 
a first set of frequency resources for the second random access channel, wherein the first set of frequency resources is different from a second set of frequency resources configured for the first random access channel; 
a first set of time-domain resources for the second random access channel, wherein the first set of time-domain resources is different from a second set of time-domain resources configured for the first random access channel [Rahman ¶0103-110, RACH configuration of small cell configured to be orthogonal to configuration of macro cell by configuring time resources to be non-overlapping, see ¶0052-53, may be a sub-frame comprising time resources]; 
or a first transmission power for the second random access channel, wherein the first transmission power is a reduced transmission power.

Regarding claim 26-30, see similar rejections for claims 21-25 respectively, which teaches the same functions and the physical structure.

Regarding claim 31, Rahman-Soliman-Kim teaches The apparatus of claim 30, wherein the first transmission power is associated with a preamble received target power parameter [Rahman teaches in claim 30 the set of time-domain resources as the parameters and transmission power is alternative and thus does not have patentable weight therefor any limitations depending on the selection of the power parameter also do not have patentable weight, however see similar rejection for claim 18].

Regarding claim 32, see similar rejection for claim 31 which teaches the physical structure performing the corresponding function.

Regarding claim 33, Rahman-Soliman-Kim teaches:
The method of claim 3.
Rahman broadly teaches a listening operation but does not teach sensing a SIB however Soliman teaches wherein the network listen operation comprises: detecting an indication of the configuration of the first RACH based at least in part on receiving one or more of a system information block or a master information block associated with the first RACH [[¶0053-55, FAP sniffs air interface / scans surrounding cells thus comprising a frequency range and listens for broadcast of a macro cell to detect macro cell, see ¶0100-101, in an embodiment, sniffing LTE channels includes monitoring PRACH information for macro cell, wherein ¶0062 is based on obtaining information being SIB from macro cell].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahman to obtain configuration by scanning channels including the SIB. Rahman teaches PRACH configuration is obtained but not how it is obtained specifically thus it would be obvious to modify Rahman to perform the listening operation of Soliman for purposes of FAP synchronization and timing retrieval ¶0055-58. 

Regarding claim 34, Rahman-Soliman-Kim teaches: The method of claim 1, wherein the second RACH format indicates to transmit a RACH sequence with one or more repetitions [Kim ¶0317 repetitions are more for second RACH configuration and for transmitting preamble see rationale for combination as in claim 1’s rejection].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478